COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                          NOS. 2-08-336-CV
       2-08-342-CV
      
IN RE OLSHAN FOUNDATION REPAIR                                         RELATORS
COMPANY, LLC AND OLSHAN FOUNDATION
REPAIR COMPANY OF DALLAS,
LTD.                                                     
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relators=
petitions for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petitions for writ of mandamus are denied. 
The stay of the trial court proceedings in cause numbers 07-06-429 and
07-06-435 in the 271st District Court of Wise County, Texas are hereby lifted.
Relators
shall pay all costs of these original proceedings, for which let execution
issue.
PER CURIAM
 
PANEL: 
GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.
 




DELIVERED: 
October 2, 2008  




    [1]See
Tex. R. App. P. 47.4.